Judgment unanimously reversed on the law and facts and a new trial granted, with costs to abide the event. Memorandum: If plaintiff were not an invitee but only a licensee, no duty to her was violated in connection with her fall on defendants’ premises, since at most under the proof the defendants could properly be charged with only ordinary negligence. The question of whether plaintiff was an invitee or a mere licensee was a proper issue for determination by the jury. Clarification of the issue for the jury required however that the court point out that services of a trivial or casual nature rendered the defendant daughter by the plaintiff mother on her visits to defendant would not be sufficient to establish her status as an invitee. Also the defendants were clearly entitled to the requested charge that “ a social guest who performs minor services for his host does not .thereby become an invitee”. (Cf. Mannix v. Matthews, 30 A D 2d 895; Schwarts v. Eisen, 25 A D 2d 555; Bubacz v. Horka, 11 A D 2d 594.) The court’s charge on the issue of plaintiff’s status was confused and fragmented and failed completely to relate the relevant legal principles involved to the facts presented. Error was also committed in charging the jury that they might consider on the question of defendants’ negligence whether or not the defendant daughter, expecting the plaintiff mother on that day, should have picked her up and brought her to the premises. (Appeal from judgment of Erie Trial Term in negligence action.) Present— Goldman, P. J., Marsh, Gabrielli, Moule and Bastow, JJ.